Citation Nr: 0316712	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for left ankle disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied an evaluation in excess 
of 10 percent for residuals of fracture of the proximal shaft 
of the fibula and mid-tibial shaft.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected left ankle disability is manifested 
by slight limitation of ankle motion, pain, flare-ups of 
pain, instability, weakness, and some abnormal movement and 
guarding of movement of the affected joint.  However, there 
is no edema, effusion, tenderness, redness, or heat in the 
affected joint, nor is there any showing of nonunion of the 
left tibia and fibula.  The postoperative scars of the left 
lower extremity are not shown to be symptomatic.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for left ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The service medical records are incomplete but indicate that 
the veteran sustained a compound fracture of the left tibia 
and fibula as a result of a motorcycle accident in 1977.  On 
orthopedic consultation in June 1981, it was reported that he 
had undergone a gastrocnemius flap medially and a split 
thickness skin graft (STSG).  X-rays reportedly visualized 
synostosis between the segmental fibula fracture and the 
tibia.  An orthopedic consultation report dated in June 1982 
also indicates that the open tibia and fibula fracture was 
refractured in 1979 and that the veteran underwent a bone 
graft, pedicle graft, and muscle graft.  The separation 
examination in October 1983 reflected a history of left 
tibial fracture with nonunion, now healed, with residual 
surgical scars.  A shortened left leg with pelvic tilt 
secondary to the tibial fracture was also noted.  

Following a VA examination, service connection was 
established for residuals of open fracture of the proximal 
shaft of the fibula and mid-tibial shaft on the left in a 
rating decision of December 1992.  A 10 percent rating was 
assigned under Diagnostic Code 5271, effective from the date 
of receipt of the initial claim for compensation benefits in 
June 1992.  The veteran did not appeal the rating assigned.  
His reopened claim for an increased rating for his service-
connected disability was received in June 1999.  

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

On VA examination in December 2000, the veteran stated that 
he had had to have two bone grafts to his left leg.  He 
complained of pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, locking, fatigability, and 
lack of endurance in the ankle joint.  He reported periods of 
flare-up of pain precipitated by over activity.  However, he 
did not use any brace, cane or crutches.  The examination 
revealed objective evidence of painful motion of the left 
ankle, although range of motion of the ankle was nearly full.  
The veteran had dorsiflexion of the ankle to 18 degrees and 
plantar flexion to 39 degrees.  Normal dorsiflexion of the 
ankle is from zero to 20 degrees, while normal plantar 
flexion is from zero 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2002).  Although the veteran complained of pain, weakness, 
stiffness, swelling, heat and redness of the affected joint, 
the examiner concluded that it was not possible to state to 
what extent and in which degrees the range of motion or joint 
function was additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use of the ankle or 
during flare-ups of ankle pain.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the examiner found that motion of 
the affected joint stopped where pain began.  Given the 
nearly full range of motion of the left ankle, this suggests 
that the impairment due to pain or pain on flare-ups was not 
such as to significantly further impair the function and 
range of motion of the ankle.  See 38 C.F.R. §§ 4.40, 4.45 
(2002).  Moreover, the examiner noted that the veteran worked 
at a chicken plant in the sanitation department and that his 
leg did not interfere with his job.  See 38 C.F.R. § 4.10 
(2002) (the basis of disability evaluation is the ability of 
the body, or a body system or organ, to function under the 
ordinary conditions of daily life including employment.)  

The Board concludes that marked limitation of motion of the 
left ankle is not shown or more nearly approximated in this 
case and that a 20 percent evaluation is not for application 
under Diagnostic Code 5271.  

Nevertheless, the examiner diagnosed degenerative joint 
disease of the left ankle, confirmed by X-ray, with loss of 
function due to pain.  The presence of pain in the left lower 
extremity is supported by recent private medical evidence, 
although it is unclear, and probably cannot be made clear, 
whether this pain is a result of the service-connected left 
ankle disorder or the service-connected low back and left hip 
disorders.  The examiner was also unclear as to whether he 
was evaluating the left hip or the left ankle when he found 
that there was no edema, effusion, tenderness, redness or 
heat in the affected joint.  The examiner indicated, however, 
that there was some instability and weakness, as well as some 
abnormal movement and guarding of movement.  On the other 
hand, the veteran walked well with no limp and did not use a 
cane or appliance.  

The Board will accord the veteran the benefit of the doubt 
and find that the examiner was addressing the service-
connected left ankle disability in entering the findings 
noted above.  The Board concludes that these findings, on the 
whole, may be rated by reference to Diagnostic Code 5262.  
Under Diagnostic Code 5262, a 10 percent evaluation requires 
that malunion of the tibia and fibula produce slight knee or 
ankle disability; a 20 percent evaluation requires that 
malunion of the tibia and fibula produce moderate knee or 
ankle disability; and a 30 percent evaluation requires that 
malunion of the tibia and fibula produce marked knee or ankle 
disability; nonunion of the tibia and fibula warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

In view of the severity of the initial injury which required 
refracturing and bone and muscle grafts, the residual left 
lower extremity pain, and the apparent instability of the 
affected joint, the Board concludes that a 20 percent rating 
is warranted under Diagnostic Code 5262 for impairment of the 
tibia and fibula with moderate ankle disability, 
notwithstanding the absence of significant limitation of 
range of motion of the ankle.  However, a higher evaluation 
under Diagnostic Code 5262 is not warranted because severe 
ankle disability is not shown, nor is there any indication of 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  X-rays of the left ankle by VA in November 1992 
showed only an old healed fracture of the proximal shaft of 
the fibula and mid-tibial shaft without any other significant 
abnormality identified.  In any case, the Board concludes 
that a rating under Diagnostic Code 5262 is appropriate 
because of the mandate of the rating schedule that the rating 
coordinate with the actual impairment of function shown.  See 
38 C.F.R. § 4.21 (2002).  

The examiner in December 2000 noted the presence of a 6 by 5-
centimeter scar over the left mid-leg on its medial aspect, 
which was described as a subcutaneous fat graft.  The VA 
orthopedic examiner in November 1992 noted the same scarring, 
some of which was adherent.  It was stated that the scarring 
appeared to be a rotation type muscle flap over the medial 
aspect of the leg.  However, no particular tenderness to 
palpation was shown.  In the absence of any indication that 
the postoperative scarring is currently symptomatic, there is 
no basis for a separate compensable evaluation for the 
service-connected postoperative scarring under the holding of 
the Court of Appeals for Veterans Claims in Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  


ORDER

A 20 percent evaluation for left ankle disability is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

